DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-8 and 14-15 are objected to because of the following informalities:
Claims 7 and 14 line 3 "the value of the coefficient" should be "a value of the coefficient" because there is lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claims they depend on each other.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-6 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close to” in claims 3 and 10 are a relative term which renders the claims indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how close the correction value is to the first value and the second value. Dependent claims are also rejected for inheriting the same deficiencies in which claims they depend on.
Claims 3, 5, 10, and 12 recites “the first value and the second value”. There is lack of antecedent basis for such limitation, and it is unclear whether “the first value and the second value” refers to “a positive first value and a negative second value” or new values corresponding to first and second values. Dependent claims are also rejected for inheriting the same deficiencies in which claims they depend on.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites a data processing apparatus to perform a processing procedure to solve an Ising problem by calculating values of Ising spins to minimize an Ising energy.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites perform a processing procedure to solve an Ising problem by calculating values of Ising spins to minimize an Ising energy, wherein the processing procedure includes a first variable update and a second variable update, the first variable update includes updating an ith solution of a first variable xi by adding a first function to the ith solution of the first variable xi, i being an integer not less than one and not more than N, and N being an integer of two or more, the ith solution of the first variable xi is one of a set of first variables {xi}, a variable of the first function includes the ith solution of a second variable yi, the ith solution of the second variable yi is one of a set of second variables {yi}, the second variable update includes updating the ith solution of the second variable yi by adding a second function and a third function to the ith solution of the second variable yi, a variable of the second function is the ith solution of the first variable xi, variables of the third function include at least a part of a set of parameters {J} and at least a part of the set of the first variables {xi}; determine whether the ith solution of the first variable xi is in a first range of the ith solution of the first variable xi; change the ith solution of the first variable to a correction value when the ith solution of the first variable xi is not in the first range, the correction value is a value in the first range, and the ith solution of the first variable corresponds to one of the values of the Ising spins. Such limitation as described above cover the mathematic relationship/formula/calculations, see at least the steps in figures 2, 3, 5-7, [0059-0074] equations 6A-B and 7A-B provides recurrence equation to calculate variable xi and yi. [00107-00108] describes the steps of determining whether first variable xi is in an acceptance range and performing correction. Therefore, the claim includes limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a data processing apparatus comprising a processor. However, the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data. Such element fails to provide a meaningful limitation on the judicial exception, and amount to no more than mere instructions to apply the exception using generic computer element. Thus, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. Thus, the claim does not provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 3 further recites the first range is between a positive first value and a negative second value, and the correction value is a value close to one of the first value and the second value. such limitation covers the mathematical relationship/formula/calculation, see at least step S151 and S153 in figure 5. The claim does not recite any additional element that would integrate the judicial exception into a practical application under step 2A and the claim does not provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claims 4 and 6 further recites the positive first value is a positive ideal value of the first variable xi and the negative first value is a negative ideal value of the first variable xi. such limitation covers the mathematical relationship/formula/calculation of determining the ideal positive and negative value, see at least [0095-0096, 00105]. The claim does not recite any additional element that would integrate the judicial exception into a practical application under step 2A and the claim does not provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 5 further recites wherein the first range is between a positive first value and a negative second value, and the correction value is one of the first value and the second value. such limitation covers the mathematical relationship/formula/calculation, see at least step S151 and S153 in figure 5 [00107-00108]. The claim does not recite any additional element that would integrate the judicial exception into a practical application under step 2A and the claim does not provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 7 further recites the second function includes a coefficient, the value of the coefficient is updated by a coefficient update, a binarized value of the ith solution of the first variable is +1 or -1 when the coefficient is increased to a value larger than a first value. such limitation covers the mathematical relationship/formula/calculation of calculating second function includes coefficient and updating coefficient, see at least steps figures 3, 5 [0036]. The claim does not recite any additional element that would integrate the judicial exception into a practical application under step 2A and the claim does not provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 8 further recites the first range is between a positive root of the coefficient and a negative root of the coefficient. such limitation covers the mathematical relationship/formula/calculation, see at least steps figures 5 [00107]. The claim does not recite any additional element that would integrate the judicial exception into a practical application under step 2A and the claim does not provide an inventive concept that is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and fails to ensure the claim as a whole amount to significantly more than the judicial exception itself under step 2B. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

	Claims 9-15 recites method claims that would be practiced by the apparatus claims 2-8. Accordingly, they are also rejected for the same reasons.

Allowable Subject Matter
Claim 2-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, 112(b), and objections set forth in this Office action.
Applicant claims A data processing apparatus comprising: a processor configured to perform a processing procedure to solve an Ising problem by calculating values of Ising spins to minimize an Ising energy, wherein the processing procedure includes a first variable update and a second variable update, the first variable update includes updating an ith solution of a first variable xi by adding a first function to the ith solution of the first variable xi, i being an integer not less than one and not more than N, and N being an integer of two or more, the ith solution of the first variable xi is one of a set of first variables {xi}, a variable of the first function includes the ith solution of a second variable yi, the ith solution of the second variable yi is one of a set of second variables {yi}, the second variable update includes updating the ith solution of the second variable yi by adding a second function and a third function to the ith solution of the second variable yi, a variable of the second function is the ith solution of the first variable xi, variables of the third function include at least a part of a set of parameters {J} and at least a part of the set of the first variables {xi}, the processor is configured to determine whether the ith solution of the first variable xi is in a first range of the ith solution of the first variable xi, the processor is configured to change the ith solution of the first variable to a correction value when the ith solution of the first variable xi is not in the first range, the correction value is a value in the first range, and 4Application No. 17/356,667 Preliminary Amendment the ith solution of the first variable corresponds to one of the values of the Ising spins.
The primary reasons for indication of allowable subject matter is the limitation in combination of all limitations, wherein updating first and second variables, first variable update includes updating an ith solution of a first variable xi by add a first function to the ith solution of the first variable xi, the second variable update includes updating the ith solution of the second variable yi by adding a second function and a third function to the ith solution of the second variable yi and determine whether the first variable xi is in a first range and change the first variable to a correction value.
Schrauwen, NPL “an overview of reservoir computing: theory, applications and implementations”, discloses an application and implementation of reservoir computing, and updating variable x(t+1) using the value of x(t), and updating the variable y(t+1) using variable y(t) as illustrated on page 4. However, Schrauwen does not explicitly discloses updating first and second variables, first variable update includes updating an ith solution of a first variable xi by add a first function to the ith solution of the first variable xi, the second variable update includes updating the ith solution of the second variable yi by adding a second function and a third function to the ith solution of the second variable yi and determine whether the first variable xi is in a first range and change the first variable to a correction value.
Tatsumura – FPGA-based simulated bifurcation machine 
Tatsumura discloses a method for solving Ising problem using simulated bifurcation, one of the remarkable features of simulated bifurcation is high degree parallelism underlying in the algorithm, providing an opportunity to solving ising problem fast by passively parallel processing and further provides algorithm for updating variables. This NPL is written by the inventors of the application.
Goto – NPL Bifurcation-based adiabatic quantum computation with a nonlinear oscillator network 
Goto discloses a quantum computer comprising such quantum nonlinear oscillator to solve hard optimization problem. The nonlinear oscillator network finds optimal solution via quantum adiabatic evolution, where nonlinear terms are increased slowly, in contrast to conventional adiabatic quantum computation or quantum annealing, where quantum fluctuation terms are decreased slowly. However, Goto does not explicitly recite updating first and second variables, first variable update includes updating an ith solution of a first variable xi by add a first function to the ith solution of the first variable xi, the second variable update includes updating the ith solution of the second variable yi by adding a second function and a third function to the ith solution of the second variable yi and determine whether the first variable xi is in a first range and change the first variable to a correction value.
Vermaak – NPL Recurrence Neural Network for Short Term Load Forecasting
Vermaak discloses a method for forecasting the short-term load entails the construction of a model using the available information and estimating the parameters of the model to optimize the prediction. Vermaak further discloses a recursive equation for solving for variables s and y as illustrated in equations 2 and 8, Vermaak discloses the updating variables using first, second, third functions. However, Vermaak does not explicitly recites the first function includes the ith solution of a second variable yi, a second function includes first variable xi, and a third function includes at least a part of a set parameter [J] and at least a part of the set of the first variables xi.
Therefore, none of the closest found prior art teaches the limitation as required in claim 2 and 9. Accordingly, claims 2-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, 112(b), and objections set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764


/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182